DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/602,661 filed 05/01/2017 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There is meager recitation of a basic risk analysis for opioids and abuse related mortality but not at all descriptive of the current claimed limitations. However, the priority date for this application is, at the earliest, 06/29/2018 from Application 16/024,387, which does include more significant enabling material in the specification/claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the regression analysis.”  There is insufficient antecedent basis for this limitation in the claim. No “regression analysis” is recited in claim 1, from which claim 7 depends. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
A method to stratify risks for adverse health outcomes, comprising: aggregating data sets from a predetermined period of time; adjusting at least two variables within the aggregated data sets; and executing an analysis to identify an average causal effect between aggregated variables against at least one particular adverse health outcome.

Independent claim 11 recites substantially similar limitations. The claimed invention is directed to the abstract idea of collecting or aggregating information, analyzing the information with different variables, and identifying a relation between variables and an adverse health event based on the analysis.
The limitations of determining aggregating data sets from a predetermined period of time; adjusting at least two variables within the aggregated data sets; and executing an analysis to identify an average causal effect between aggregated variables, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components (Claim 1 does not recite any computer components, and is purely directed to an abstract idea). That is, other than reciting a computer-readable medium and processors (independent claim 11), nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device language, a computer system determining if a correlation exists for aggregated data and applying the analysis through different variables, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details of the data, adjusting two variables and identifying risk factor(s). Additionally, the limitation in claim 11 of executing a regression analysis to identify an average causal effect between aggregated variables against at least one particular adverse health outcome for subjects not eliminated from the aggregated health data can be performed manually. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 11 recites the additional elements of the computer-readable medium and processors to perform the claimed analysis and correlation of specific patient population information. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Furthermore, the dependent claims merely add to the abstract idea and further limit the abstract idea, but do not make a practical application thereof. The dependent claims detail inputting various types of information, and updating, adding or further processing data. All limitations that further add to the abstract idea of the independent claim. Claim 2 further defines the data sets. Claim 3 further defines the aggregating of data. Claim 4 merely adjusts variables of the data sets. Claim 5 excludes data from the data set. Claim 6 extracts data from the data set. Claims 7 and 8 further limit the regression analysis of the abstract idea. Claim 9 further defines an adverse health event. Claim 10 includes “computer-readable instructions stored upon a computer-readable medium, executable by one or more processors,” however there is no recitation of a non-transitory CRM, and even if this was recited, the additional element would amount to instructions to apply the exception using generic computer devices (as in Claim 11). Claims 12-20 are similar to claims 2-10 and merely further limit the abstract idea with various data being analyzed and variables being adjusted. The dependent claims are thus directed to an abstract idea and, even when considered individually and as an ordered combination, are not patent eligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer-readable medium having executable instructions that cause a processor to analyze information (claim 11) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information. Therefore, the claims are not patent eligible. 

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 11 is rejected because it does not sufficiently recite a non-transitory computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claims 12-20 depend from Claim 11 and are rejected for the reasons noted in the rejection(s) of Claim 11, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the n prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 A1 to Athey et al., hereinafter “Athey,” in view of U.S. 2005/0203773 A1 to Soto et al., hereinafter “Soto” and further in view of U.S. 2002/0183965 A1 to Gogolak, hereinafter “Gogolak.”
Regarding claim 1, Athey discloses A method to stratify risks for adverse health outcomes, comprising: aggregating data sets from a predetermined period of time (See Athey at least at Abstract; Paras. [0008], [0055], [0069]).
Athey may not specifically describe but Soto teaches adjusting at least two variables within the aggregated data sets (See Soto at least at Abstract; Paras. [0071], [0084], [0114], [0124]-[0126], [0130], [0133]; Table 1; Figs. 1, 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey to incorporate the teachings of Soto and provide adjustment of multiple variables in a data set. Soto is directed to systems and methods for risk stratification of patient populations. Incorporating the risk stratification for patients as in Soto with the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes. 
Athey and Soto may not specifically describe but Gogolak teaches executing an analysis to identify an average causal effect between aggregated variables against at least one particular adverse health outcome (See Gogolak at least at Abstract; Paras. [0020]-[0024]; See also Soto at least at Paras. [0104], [0108]-[0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey and Soto to incorporate the teachings of Gogolak and provide regression analysis of aggregated data against an adverse health event. Gogolak is directed to analyzing adverse drug effects. Incorporating the adverse event analyses of Gogolak with the risk stratification for patients as in Soto and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  

Regarding claim 7, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 1, and Gogolak further teaches wherein the regression analysis includes measuring a link between at least two variables resulting in a particular adverse health condition (See Gogolak at least at Paras. [0020]-[0024], [0077]).

Regarding claim 8, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 7, and Gogolak further teaches wherein the regression analysis identifies an average causal effect between aggregated variables against at least one particular adverse health outcome (See id. at least at Paras. [0020]-[0024]).

Regarding claim 10, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 1, and Athey further discloses wherein the method is implemented as computer-readable instructions stored upon a computer-readable medium, executable by one or more processors (See Athey at least at Para. [0014]; Fig. 1).

Regarding claim 11, claim 11 recites substantially the same limitations as included in independent claim 1. Thus, independent claim 11 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 1, above. 

Regarding claim 16, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 11, and Gogolak further teaches wherein the regression analysis includes measuring a link between at least two variables resulting in a particular adverse health condition (See Gogolak at least at Paras. [0020]-[0024], [0083], [0194], [0218]).

Regarding claim 17, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 11, and Gogolak further teaches wherein the regression analysis includes measuring a link between at least two variables and identifies an average causal effect between aggregated variables against at least one particular adverse health come (See id.).

Claims 2-3, 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Athey, in view of Soto, in view of Gogolak and further in view of U.S. 2009/0216564 A1 to Rosenfeld, hereinafter “Rosenfeld.”
Regarding claim 2, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 1. Athey, Soto and Gogolak may not specifically describe but Rosenfeld teaches wherein the data sets include panel data that are observable over time (See Rosenfeld at least at Abstract; Paras. [0037], [0065], [0068]; Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Soto and Gogolak to incorporate the teachings of Rosenfeld and provide panel data observable over time. Rosenfeld is directed to a rules-based system for maternal-fetal care. Incorporating the rules-based system for care as in Rosenfeld with the adverse event analyses of Gogolak, the risk stratification for patients as in Soto and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  

Regarding claim 3, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 1. Athey, Soto and Goglak may not specifically describe, but Rosenfeld teaches wherein the aggregating includes sorting the data sets based on variables including municipality, marital status at time of birth, infant mortality, and preterm birth (See id. at least at Paras. [0068], [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Soto and Gogolak to incorporate the teachings of Rosenfeld and provide sorting data sets based on fetal and maternal variables. Rosenfeld is directed to a rules-based system for maternal-fetal care. Incorporating the rules-based system for care as in Rosenfeld with the adverse event analyses of Gogolak, the risk stratification for patients as in Soto and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  

Regarding claim 6, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 1. Athey, Soto and Goglak may not specifically describe, but Rosenfeld teaches wherein the adjusting results in extraction of data for female subjects of child-bearing age (See id. at least at Abstract; Paras. [0037], [0065], [0068], [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Soto and Gogolak to incorporate the teachings of Rosenfeld and provide adjusting results including data for female subjects of child-bearing age. Rosenfeld is directed to a rules-based system for maternal-fetal care. Incorporating the rules-based system for care as in Rosenfeld with the adverse event analyses of Gogolak, the risk stratification for patients as in Soto and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  

Regarding claim 12, claim 12 recites substantially the same limitations as included in claim 3. Thus, claim 12 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 3, above. 

Regarding claim 15, claim 15 recites substantially the same limitations as included in claim 6. Thus, claim 15 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 6, above. 

Claims 4-5, 9, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Athey, in view of Soto, in view of Gogolak and further in view of U.S. 2019/0133536 A1 to Roberts et al., hereinafter “Roberts.”
Regarding claim 4, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 1. Athey, Soto and Goglak may not specifically describe, but Roberts teaches wherein the at least two adjusted variables within the aggregated data sets include age and gender (See Roberts at least at Abstract; Paras. [054], [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Soto and Gogolak to incorporate the teachings of Roberts and provide adjusting multiple variables including age and sex. Roberts is directed to systems and methods for forecasting neonatal vitality. Incorporating the adjustments for forecasting vitality as in Roberts with the adverse event analyses of Gogolak, the risk stratification for patients as in Soto and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  

Regarding claim 5, Athey as modified by Soto, Gogolak and Roberts teaches all the limitations of claim 4, and Roberts further teaches wherein the adjusting is based on population distribution across subject municipalities (See id. at least at Paras. [0026], [0031], [0114]). 

Regarding claim 9, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 1. Athey, Soto and Goglak may not specifically describe, but Roberts teaches wherein the at least one particular adverse health outcome includes at least one of maternal morbidity, maternal mortality, infant morbidity, and infant mortality (See Roberts at least at Abstract; Paras. [0003]-[0005], [0018]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Soto and Gogolak to incorporate the teachings of Roberts and provide adverse health outcomes including maternal and infant mortality. Roberts is directed to systems and methods for forecasting neonatal vitality. Incorporating the adjustments for forecasting vitality as in Roberts with the adverse event analyses of Gogolak, the risk stratification for patients as in Soto and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  

Regarding claim 13, claim 13 recites substantially the same limitations as included in claim 4. Thus, claim 13 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 4, above. 

Regarding claim 14, claim 14 recites substantially the same limitations as included in claim 5. Thus, claim 14 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 5, above. 

Regarding claim 19, claim 19 recites substantially the same limitations as included in claim 9. Thus, claim 19 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 9, above. 

Regarding claim 20, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 11. Athey, Soto and Goglak may not specifically describe, but Roberts teaches wherein the processors are incorporated within a healthcare records system (See id. at least at Paras. [0027], [0129]-[0131]; Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Soto and Gogolak to incorporate the teachings of Roberts and provide processors incorporated within a healthcare records system. Roberts is directed to systems and methods for forecasting neonatal vitality. Incorporating the adjustments for forecasting vitality as in Roberts with the adverse event analyses of Gogolak, the risk stratification for patients as in Soto and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Athey, in view of Soto, in view of Gogolak and further in view of U.S. 2008/0228824 A1 to Kennedy et al., hereinafter “Kennedy.”
Regarding claim 18, Athey as modified by Soto and Gogolak teaches all of the limitations of claim 11. Athey, Soto and Goglak may not specifically describe, but Kennedy teaches wherein the regression analysis includes quantifying a degree of correlation between individual risk factors against at least one relevant adverse outcome during pregnancy with a Pearson product-moment correlation coefficient (See Kennedy at least at Paras. [0038], [0043], [0271], [0292]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Athey, Soto and Gogolak to incorporate the teachings of Kennedy and provide quantifying correlation for risk factors using a Pearson correlation coefficient. Kennedy is directed to techniques for treatment determination and impact analysis. Incorporating the treatment determination methods as in Kennedy with the adverse event analyses of Gogolak, the risk stratification for patients as in Soto and the pharmacological phenotype prediction platform as in Athey would thereby improve the applicability, efficacy and accuracy of stratifying risks for adverse health outcomes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/           Examiner, Art Unit 3686                                                                                                                                                                                             

/JASON S TIEDEMAN/           Primary Examiner, Art Unit 3626